Citation Nr: 1047773	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-08 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, previously characterized as degenerative disc disease 
of the cervical spine and upper back disorder.

2.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to September 28, 2007, 
for the award of service connection for PTSD.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1988 
and from February 2003 to June 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In his February 2009 VA Form 9, the Veteran had requested a 
hearing before a Veterans Law Judge to be held at the RO (Travel 
Board hearing).  However, he withdrew the request in a March 2009 
statement, and instead requested a hearing before RO personnel.  
An informal conference with RO personnel was held in lieu of an 
RO hearing in December 2009.  A copy of the conference report has 
been associated with the claims file.

At the aforementioned conference before RO personnel and in a 
statement dated in December 2009, the Veteran withdrew the appeal 
of his claim of entitlement to an earlier effective date for the 
award of service connection for left ear hearing loss.  
Therefore, the appeal as to this issue is effectively withdrawn.  
See 38 C.F.R. 
§ 20.204 (2010).

The Veteran also perfected an appeal of issues of service 
connection for erectile dysfunction and for right ear hearing 
loss, but these issues were resolved in the Veteran's favor in a 
rating decision issued in July 2010, and he has not appealed 
either the initial ratings or effective dates assigned for these 
conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, they are not before the Board.

With regard to the issue of an earlier effective date for the 
award of service connection for PTSD, in an April 2008 rating 
decision, the RO granted service connection for PTSD at a 30 
percent disability rating, effective September 28, 2007.  The 
Veteran timely filed an NOD in June 2008 and a January 2009 
statement of the case was issued.  However, in the Veteran's 
February 2009 VA Form 9, he did not address such issue.  Even so, 
the issue was included for appellate consideration at the 
Veteran's informal conference with RO personnel in December 2009.  
Thus, the Board will deem the appeal of the effective date issue 
with regard to PTSD to be perfected.  See Percy v. Shinseki, 23 
Vet. App. 37 (2009) (VA waives objection to timeliness of 
substantive appeal by taking actions that lead the Veteran to 
believe that an appeal was perfected).  The Board notes that the 
July 2010 supplemental statement of the case does not address 
this issue; however, the evidence received subsequent to the 
January 2009 statement of the case is not relevant to the 
Veteran's effective date issue and, therefore, no prejudice 
results to him in the Board considering such issue.

The Board notes that the issue of entitlement to a TDIU was not 
certified for appeal.  However, when evidence of unemployability 
is submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the 
evidence suggests that the Veteran is unemployed due, at least in 
part, to symptoms of his service-connected PTSD, the issue of 
entitlement to a TDIU has been raised.  Therefore, as the Board 
has jurisdiction over such issue as part and parcel of the 
appellant's initial rating claim, it has been listed on the first 
page of this decision.  

The issues of entitlement to service connection for a cervical 
spine disorder and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran has Level I hearing 
in his right ear and Level I hearing in his left ear.

2.  Resolving all doubt in his favor, the Veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity throughout the entire appeal period 
with symptoms depression, difficulty sleeping, nervousness, 
anxiety, nightmares, flashbacks, exaggerated startle response, 
difficulty concentrating, irritability, hypervigilance, poor 
anger management, panic attacks, impairment of remote and recent 
memory, intrusive thoughts, avoidance, detachment, a history of 
violence and assaultiveness, and poor impulse control with a 
Global Assessment of Functioning (GAF) score of 45, representing 
serious symptoms; but is not productive of occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, or total 
occupational and social impairment.

3.  The RO denied service connection for PTSD in an April 2006 
rating decision. The Veteran was notified of the decision and of 
his appellate rights, but he did not initiate an appeal.

4.  On September 28, 2007, the RO received the Veteran's claim to 
reopen his previously denied claim for service connection for 
PTSD.

5.  In an April 2008 rating decision, the RO granted service 
connection and assigned a 30 percent disability rating, effective 
September 28, 2007.

6. There was no formal or informal claim to reopen the Veteran's 
previously denied claim for service connection for PTSD prior to 
September 28, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2010).

2.  The criteria for an initial rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an effective date prior to September 28, 
2007, for the award of service connection for PTSD are not met. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.158, 3.159, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to 
the propriety of the initially assigned ratings for his bilateral 
hearing loss and PTSD, and the assigned effective date of the 
award of service connection for PTSD from the original grant of 
service connection.  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues.  VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board 
notes that the Court held that "the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated." 
 Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the Veteran's claims for service connection for his 
bilateral hearing loss and PTSD were granted and initial ratings 
and effective dates were assigned in the April 2008 and rating 
decisions.  Therefore, as the Veteran has appealed with respect 
to the initially assigned rating, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

Relevant to the duty to assist, the Board notes that the RO has 
obtained the Veteran's VA treatment records.  The Veteran also 
was afforded VA examinations with regard to the disabilities on 
appeal; he has submitted several statements, including buddy 
statements in support of his claims; and he was provided an 
opportunity to provide testimony before RO personnel.  The 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal.  

Pertinent to the VA examinations, the Board finds that they 
adequately address the relevant rating criteria and, as such, are 
sufficient for rating purposes.  With respect to the March 2008 
and January 2010 audiological examinations, the Board notes that, 
in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In this regard, both VA examiners 
specifically noted the Veteran's complaint that his greatest 
difficulty was difficulty understanding speech in crowds or with 
multiple speakers.  

With respect to the Veteran's effective date claim, as he has 
been assigned the earliest possible effective date under VA 
regulations, namely the date of receipt of his application to 
reopen his claim for service connection, and his arguments on 
appeal are limited to his interpretation of governing legal 
authority, all pertinent information and evidence is already 
contained in the claims file.  There is no outstanding 
information or evidence that would help substantiate the 
Veteran's claim.  VA's General Counsel has held that in cases 
where a claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit, VA is not required 
to provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a claim 
under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 
(June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.
II.  Analysis - Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Because the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for his bilateral hearing loss and for his PTSD, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of the 
initial grant of service connection on September 28, 2007, until 
the present.  That is to say, the Board must consider whether 
there have been times since the effective date of his awards when 
his disabilities have been more severe than at others.  If there 
have been, then the Board must "stage" his ratings beyond what 
the RO has already done.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).
A.  Initial Rating for Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran's bilateral hearing loss is currently evaluated as 
noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  

A review of the evidence reveals an August 2007 VA audiology 
consult.  He reported noise exposure in service.  Examination 
showed that hearing was within normal limits in both ears through 
2000 Hertz (Hz), falling to a mild sensorineural hearing loss for 
the right ear and to a moderate-severe sensorineural hearing loss 
for the left ear.  See VA treatment record dated in August 2007.  

In March 2008, the Veteran was given a VA audiology examination.  
At the time of the March 2008 examination, puretone thresholds, 
in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
15
15
20
50
65

The average puretone threshold was 25 in the right ear and 38 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 92 percent in the left 
ear.  

In this case, applying the results from the March 2008 VA 
examination to Table VI yields a Roman numeral value of I for the 
right ear and a Roman numeral value of I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 
noncompensable (0 percent disabling), which is his current 
rating.  

In July 2009, the Veteran was evaluated for a hearing aid.  A 
subsequent VA audiology evaluation dated in October 2009 shows 
hearing in the right ear to be within normal limits through 2000 
Hz sloping to a mild sensorineural hearing loss, with excellent 
speech discrimination score and type A tymp.  Hearing in the left 
ear was within normal limits through 2000 Hz sloping to a 
moderately severe sensorineural hearing loss, with excellent 
speech discrimination score and type A tymp.  

In December 2009, the Veteran was seen for complaints of 
dizziness associated with headaches.  He wore a hearing aid in 
his left ear and reported that it was working well.  He felt that 
his hearing was satisfactory.  

In January 2010, the Veteran was given another VA audiology 
examination.  At the time of the January 2010 examination, 
puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
20
20
30
40
LEFT
15
15
20
50
60

The average puretone threshold was 28 in the right ear and 36 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 92 percent in the left 
ear.  

In this case, applying the results from the March 2008 VA 
examination to Table VI yields a Roman numeral value of I for the 
right ear and a Roman numeral value of I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss still would be evaluated as 
noncompensable (0 percent disabling), which, again, is his 
current rating.  

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's bilateral hearing 
loss.  38 C.F.R. § 4.3.  Simply stated, the results do not 
provide a basis to grant an increased rating when considering 
hearing loss in both ears.  

B.  Initial Rating for PTSD

Mental disorders are evaluated under the general rating formula 
for mental disorders, a specific rating formula presented under 
38 C.F.R. § 4.130.  In addition, the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for the 
nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating formula 
for mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id. 

The use of the phrase "such symptoms as", followed by a list of 
examples, provides guidance as to the severity of symptomatology 
contemplated for each rating.  In particular, use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms on 
the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various GAF 
scores contained in the DSM-IV, which clinicians have assigned.  
A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV at 32).  An examiner's classification of 
the level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning of 
the individual.  For instance, a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DSM-IV at 46-47.  

The Veteran sought service connection in September 2007.  
Following an April 2008 VA examination, the Veteran was service-
connected for PTSD with a 30-percent evaluation under Diagnostic 
Code 9411 by an April 2008 rating decision.  

A review of the evidence shows that the Veteran was treated for 
alcohol and substance abuse in May 2007 and June 2007.  During 
this period, he complained of feeling depressed.  A May 2007 
psychosocial assessment shows that the Veteran had been employed 
for approximately one year at his last job, and was unemployed at 
the time of the assessment.  He had quit his last job because he 
"gave up and just did not want to do anything."  He had been 
separated from his wife at the time of this assessment.  He 
reported hobbies of sports, hunting, and fishing.  He indicated 
that he slept 3-4 hours at night, then would wake up without 
being able to go back to sleep.  He was nervous about being in 
new places.  He denied hallucinations and paranoid ideation.  His 
grooming and cleanliness were in the normal range.  His speech, 
insight, judgment were normal.  He had normal speech and was 
fully oriented.  His mood was euthymic.  His thought processes 
were logical and thought content was appropriate.  His recent and 
remote memory were good and fair, respectively.  

Another VA treatment record dated in May 2007 shows that the 
Veteran had mild blunting of affect.  He admitted only to current 
situational depression.  There was no evidence of speech or 
thought disorder.  The Veteran had no delusions or 
hallucinations, and no suicidal or homicidal ideations.  He was 
fully oriented with intact recent and remote memory.  His 
sensorium was intact.  

Subsequent VA treatment records dated in May 2007 show complaints 
of sleep problems, sadness due to thoughts about Iraq, 
depression, anxiety or tension, hallucinations, trouble 
understanding, and trouble concentrating and remembering, but 
bright mood and euthymic affect, good grooming, good hygiene, and 
good eye contact.  

VA treatment records dated in June 2007 also show complaints of 
sleep disturbance, depressed mood, serious and depressed affect, 
but good grooming, good hygiene, and fair to good eye contact.  

In July 2007, the Veteran was provided a PTSD assessment by VA.  
He reported working part-time with individuals with developmental 
delays.  He complained of nightmares, flashbacks, problems with 
sleep, fear of crowded places, exaggerated startle response, 
trouble with concentration, loss of interest in activities, 
detachment from others, a sense of foreshortened future, extreme 
irritability, hypervigilance, and isolation.  He reported in-
service trauma that included mines/booby traps, ambush attacks, 
firefights, and exposure to death of others.  He reported 
problems with alcohol abuse and dependence, as well as with 
substance abuse.  There was no history of violence.  He was alert 
and fully oriented, and was neatly groomed with adequate hygiene.  
He had a full range of affect and his speech was normal.  There 
were no hallucinations, delusions, or homicidal or suicidal 
ideations.  There was no impairment of thought process or 
communication.  The diagnostic impression at the time was PTSD.

Thereafter, from July 2007 to August 2007, he enrolled in a 
residential treatment and rehabilitation program for PTSD.  
Throughout this period of treatment, he reported poor sleep, 
depression, isolation, poor anger management, nightmares, 
irritability, anxiety, lack of trust in others, difficulty with 
crowds and family activities.  He also experienced some distress.  
However, he continued to have good grooming, good personal 
hygiene, and fair to good eye contact.  He also was alert and 
fully oriented.  There was no significant further cognitive 
deterioration and no signs of psychosis.  Affect was congruent to 
the mood described.  There were no suicidal or homicidal 
ideations, intentions, or plans.  

August 2007 VA treatment records show good grooming and eye 
contact.  He was also alert and oriented.  There was no 
significant further cognitive deterioration, and there were no 
signs of psychosis.  No suicidal or homicidal ideations, 
intentions, or plans were evident.  However, the Veteran 
continued to have sleep disturbances, nightmares, anxiety, anger, 
mood swings, irritability, and depression.  He also indicated 
racing thoughts and an inability to concentrate that interfered 
with his sleep.  Furthermore, due to a mistake in his medical 
records by his physician, the Veteran felt he could no longer 
trust others.  He also reported a loss of hope and happiness.  
Prior to the treatment program ending, the Veteran felt an 
increase in anxiety about leaving the program and going home.  
Nevertheless, the Veteran had shown progress by the end of the 
treatment program, and showed an increase in his ability to cope 
with symptoms.  Discharge notes dated in August 2007 show that 
the Veteran had normal speech, with coherent content of speech.  
The content of his speech centered on his insomnia and 
depression.  There was no evidence of thought disorder.  There 
were no delusions, hallucinations, or ideas of reference.  His 
mood was depressed and worried, and his affect was tense.  

After his discharge from the treatment program, the Veteran 
indicated in September 2007 that he was working part-time and 
that he was suffering from some symptoms of PTSD, but that he was 
working on receiving treatment.  See VA treatment record dated in 
September 2007.

A November 2007 VA treatment record indicated that the Veteran 
was working two jobs to make ends meet, and reported that one of 
his jobs was triggering his PTSD.  He had rejoined his wife and 
children.  He reported continuing difficulties with sleep and had 
increased his sleep medication on his own, which was somewhat 
helpful.  His energy was improved, appetite was low, and weight 
was down.  He was alert and oriented.  There was no significant 
further cognitive deterioration, and there were no signs of 
psychosis.  There were no homicidal or suicidal ideations, 
intentions, or plans.  Affect was congruent to the mood 
described.  

An April 2008 VA psychiatric examination shows that the Veteran 
had separated from his wife because she did not understand his 
emotional problems.  He maintained contact with his two children.  
At the time of the April 2008 VA examination, he was not working, 
but continued to look for work.  He also reported reasonably good 
relationships with his other family members, but attended family 
gatherings infrequently, tending to keep to himself.  He had a 
tendency to isolate himself and preferred not to be around 
others.  He used to enjoy activities such as fishing, but had not 
had an interest in that or other activities in the past few 
years.  He had maintained sobriety since 2007.  

Examination revealed the Veteran to be clean, and appropriately 
and casually dressed.  He appeared lethargic.  His speech was 
unremarkable, his affect was blunted, and his mood was dysphoric.  
His attention was intact, and his orientation was intact to 
person, time, and place.  His thought process and thought content 
also were unremarkable.  He understood the outcome of behavior 
and he understood that he had a problem.  His sleep was impaired 
and he had been provided medication in this regard, but the 
medication reportedly was effective for only a brief period of 
time.  There was no exhibition of inappropriate behavior.  
However, he reported having panic attacks every few weeks or so.  
He reported no recent homicidal or suicidal thoughts, though they 
had occurred in the past.  His impulse control was good and there 
were no episodes of violence.  He was able to maintain minimal 
personal hygiene and had no problems with activities of daily 
living. His remote and recent memory were impaired, but his 
immediate memory was normal.  He reported feelings of intense 
fear, hopelessness, and horror.  As for PTSD symptoms, he 
experienced recurrent and intrusive distressing recollections of 
traumatic events during service, including images, thoughts or 
perceptions, and recurrent distressing dreams; acted or felt as 
if the traumatic event were recurring; felt intense psychological 
distress at exposure to internal or external cues that symbolized 
or resembled an aspect of the traumatic event; felt physiological 
reactivity on exposure to internal or external cues that 
symbolized or resembled an aspect of the traumatic event.  He 
also tried to avoid thoughts, feelings, or conversations 
associated with the trauma; tried to avoid activities, places, or 
people that aroused recollections of the trauma; was unable to 
recall an important aspect of the trauma; had markedly diminished 
interest or participation in significant activities; felt 
detachment or estrangement from others; had restricted affect; 
and felt a sense of a foreshortened future.  He also had 
difficulty falling asleep, was irritable or had bursts of anger, 
had difficulty concentrating, and experienced hypervigilance and 
an exaggerated startle response.  At the time of the examination, 
he had a GAF score of 45.  

A June 2008 VA treatment record shows that the Veteran had not 
followed up with the Vet Center with regard to therapy and was 
socially isolated.  His only social contacts were those with whom 
he worked.  He reported being very irritable and anxious.  He 
also was re-experiencing PTSD symptoms.  Notes to a follow-up 
visit later that same month indicate that the Veteran had 
followed up with the Vet Center and would be attending group 
therapy there.  He reported working part-time as a mental health 
technician and had been employed at the same position for about 
two years.  

In July 2008, the Veteran reported that he had been successful in 
re-implementing the strategies he learned while receiving 
treatment with the residential treatment program in 2007.  As a 
result, he was feeling much better; his mood was much improved.  
He also reported that he would be returning to school and felt 
enthusiastic about his decision.  However, he reported continuing 
sleep difficulties, even with medication.  He slept for only a 
couple of hours, and napped during the day.  See VA treatment 
record dated in July 2008.

A December 2008 VA treatment record shows that the Veteran was 
doing well.  He worked part-time as a machinist for a 
manufacturing firm, and was preparing to enroll in school.  He 
continued to use strategies, such as calm breathing, that he 
learned in the PTSD treatment program.  His relationships with 
his children also had improved.  He also had begun attending 
church regularly again and had found a renewed connection to his 
faith.  During church, he also was able to sit with the rest of 
the congregation instead of in the back pew as he used to do in 
the past.  

However, in March 2009, the Veteran reported being laid off from 
his job as a machinist.  He had been living with his mother in 
the past year.  He continued with psychotherapy and with his 
medications, but reported experiencing intrusive memories and 
flashbacks throughout the day and night without him being aware 
of a trigger.  He also experienced nightmares where people were 
touching him and telling him to go away.  He felt depressed and 
edgy during most of the past year; however, he was unaware of a 
trigger for the depression.  He reported sleeping 3 hours at 
night, being awake up to 3 hours, and then sleeping more.  He had 
low energy and a varying appetite.  The Veteran was alert, and 
oriented to person, place, and time.  There was no significant 
further cognitive deterioration.  There were no signs of 
psychosis.  Affect was tense and depressed, congruent to the 
described mood.  There were no suicidal or homicidal ideations, 
intentions, or plans.  

In April 2009, the Veteran reported attending school through the 
vocational rehabilitation program.  He indicated often being 
easily distracted and letting his mind drift.  He would think 
about Iraq or the National Guard.  He still had intrusive 
thoughts and often felt easily upset.  Sleep remained disrupted 
by initial and middle insomnia, awake after 2-3 hours of sleep.  
He had low energy and a varying appetite.  He was alert, and 
oriented to person, place, and time.  There was no significant 
further cognitive deterioration.  There were no signs of 
psychosis.  Affect was restless and tense underneath, congruent 
to the mood described.  There were no suicidal or homicidal 
ideations, intentions, or plans.  

An October 2009 VA treatment record again showed sleep 
difficulties.  The Veteran complained of an inability to sleep 
and always being exhausted.  He described his mood as irritable 
and admitted to getting upset at the slightest provocation.  He 
attended vocational school during the day.  The Veteran was 
casually dressed, well-groomed, and had good personal hygiene.  
His speech was fluent, spontaneous, and normal in tone.  He was 
irritable with constricted affect.  He denied suicidal or 
homicidal ideations.  He also denied visual or auditory 
hallucinations.  There was no thought disorder.  His insight was 
limited.  His GAF score at the time was 45.  

The most recent VA treatment record is dated in January 2010.  At 
the time, the Veteran reported feeling very irritable lately.  He 
was unable to keep a job he obtained due to his back pain, and 
felt disappointed in himself.  He reported being unable to attend 
his daughter's sports games because of the crowd.  He continued 
to get 3-4 hours of sleep at night.  The Veteran was casually 
dressed, well-groomed, and had good personal hygiene.  He had an 
avoidant gaze.  His speech was fluent, spontaneous, clear, and 
goal-directed.  His mood was euthymic.  His affect was blunted.  
He denied suicidal and homicidal ideations.  He also denied 
auditory and visual hallucinations.  There was no thought 
disorder.  

In February 2010, the Veteran was provided another VA psychiatric 
examination.  At the time, he reported that he was attending 
school, studying industrial maintenance.  He was scheduled to 
complete the program in August 2010.  He indicated he had not 
worked consistently since the last VA examination in 2008, due to 
his back pain and difficulty getting along with co-workers.  He 
last worked in December 2009.  Prior to 2008, he reported doing 
odd jobs to make minimal money.  He reported not having been 
gainfully employed since leaving the PTSD program.  He lived with 
his mother.  He stated that working around others made him very 
agitated and get into arguments and, at times, fights.  He 
reported not being able to withstand much stress and did not 
enjoy being around people.  He had been separated from his wife 
since 2005 and had two children who lived with their mother.  He 
reported being unable to attend his daughter's sports games due 
to the noise and crowd.  He denied any leisure activity.  He 
reported a history of violence and assaultiveness, getting into 
fights and arguments with co-workers and others who associated 
with him.  He blamed these fights on his poor impulse control 
related to his PTSD.  He denied a history of suicidal ideation 
and attempts, and denied homicidal ideations or tendencies.

Examination showed the Veteran to be alert and oriented, 
agitated, guarded, and depressed.  His speech pattern was that of 
a stutterer, but his thought processes seemed logical and 
coherent.  He admitted to being mostly depressed and anxious at 
times.  He was able to spell the word "world" correctly 
backwards.  He could not do serial 7s, but did complete serial 3s 
correctly.  He recalled 4 digits forwards and 3 backwards.  He 
showed good insight, but fair to poor judgment.  He had some 
impairment of thought processes with communication, especially 
when he became agitated or when he was having flashbacks.  He 
denied delusions, hallucinations, and there was no evidence of 
psychoses.  His eye contact was fair.  The Veteran maintained his 
personal hygiene.  He reported that both his recent and remote 
memory were impaired, but related no ritualistic or obsessive 
behavior that interfered with routine activities.  He reported 
experiencing 3 panic attacks per day, usually when driving in the 
car and during heavy traffic.  These panic attacks were 
associated with racing heart, sweaty palms, and fear, and they 
lasted 15-20 minutes on average.  He also reported poor impulse 
control and was easily angered and irritated.  He tried to manage 
his impulse control by staying to himself; thus, he chose to be 
asocial.  He reported poor sleep hygiene, with 3-4 hours of sleep 
a night and middle insomnia.  He had no difficulty going to sleep 
as he had medication for that purpose.  He sleep was disturbed by 
nightmares of combat.  When asked of other symptoms that 
interfered with his activities, he indicated crowds, poor 
attention span, and dealing with people.  He reported intrusive 
thoughts of combat, asocial behavior, anhedonia, heightened 
physiological arousal, disillusionment, and demoralization.  His 
GAF score was 45.  The examiner indicated that the most 
appropriate diagnosis at this time was an exacerbation of his 
PTSD symptoms since his last VA examination in 2008.  

Based on the foregoing, the Board resolves all reasonable doubt 
in the Veteran's favor and finds that the evidence of record 
substantiates an initial evaluation of 50 percent as such is 
productive of occupational and social impairment with reduced 
reduced reliability and productivity.  In this regard, the Board 
notes that the Veteran has consistently been assigned GAF scores 
of 45 throughout the appeal period, which represents "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  DSM-IV at 46-47.  Additionally, evidence during 
the appeal period reveals PTSD symptomatology of depression, 
difficulty sleeping, nervousness, anxiety, nightmares, 
flashbacks, exaggerated startle response, difficulty 
concentrating, irritability, hypervigilance, poor anger 
management, panic attacks, impairment of remote and recent 
memory, intrusive thoughts, avoidance, detachment, a history of 
violence and assaultiveness, and poor impulse control.  The Board 
finds that such symptomatology, in combination with a GAF score 
of 45, more nearly approximates an initial 50 percent rating for 
the Veteran's PTSD.

However, as his PTSD is not productive of occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships, a higher rating of 70 percent is not 
warranted.  In this regard, the evidence of record is negative 
for any such symptoms, with the exception of impaired impulse 
control.  Therefore, the Veteran's PTSD does not more nearly 
approximate a 70 percent rating.  Likewise, a 100 percent rating 
is not warranted as there is no indication that the Veteran's 
PTSD results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  In conclusion, the 
Board finds that the evidence does not warrant an initial 
disability rating greater than 50 percent for the Veteran's 
service-connected PTSD.

C.  Other Considerations

The Board has considered whether staged ratings under Fenderson, 
supra, are appropriate for the Veteran's service-connected 
bilateral hearing loss and/or PTSD; however, the Board finds that 
his symptomatology as relevant to both disabilities has been 
stable throughout the appeal period. Therefore, assigning staged 
ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral 
hearing loss and PTSD with the established criteria found in the 
rating schedule.  The Board finds that the Veteran's bilateral 
hearing loss and PTSD is symptomatology is fully addressed by the 
rating criteria under which such disabilities are rated.  There 
are no additional symptoms of his bilateral hearing loss and/or 
PTSD that are not addressed by the rating schedule.  Therefore, 
the Board finds that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his service-
connected disabilities.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Although the evidence of record does not support a total 
schedular disability rating, as noted above, a claim for a TDIU 
has been raised by the record.  See Rice, 22 Vet. App. 453-54.  
As the TDIU aspect of the Veteran's claim is being for remanded 
for further development, it is unnecessary to discuss this issue 
further at this time.

The Board has also considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the evidence 
is against the Veteran's claims for higher initial ratings for 
his bilateral hearing loss and PTSD. Therefore, to the extent 
that the Board denied an initial compensable rating for bilateral 
hearing loss and an initial rating in excess of 50 percent for 
PTSD, the benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claims must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Analysis - Earlier Effective Date for PTSD

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation from 
service, the effective date of entitlement is the day following 
separation or the date entitlement arose.  38 C.F.R. § 
3.400(b)(2).

A rating or Board decision becomes final if the Veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 20.200, 20.302, 20.1100.  Previous 
determinations that are final and binding, including decisions of 
service connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for claims granted based on the receipt 
of new and material evidence, other than service treatment 
records received after a final disallowance, is the date of 
receipt of the claim to reopen or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 
3.400(q)(2), 3.400(r).  The Court held, in Sears v. Principi, 16 
Vet. App. 244, 248 (2002), that "[t]he statutory framework simply 
does not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim."

In order for the Veteran to be awarded an effective date based on 
an earlier claim, he or she has to show CUE in the prior denial 
of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The 
issue of CUE in a specific prior RO or Board decision has not 
been raised by the Veteran in this case and is not before the 
Board at this time.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  VA is required to identify and 
act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The 
intent to apply for benefits is an essential element of any 
claim, whether formal or informal, and such intent must be 
communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323 
(Fed. Cir. 2006).

In this case, the Veteran's claim to reopen service connection 
for PTSD was received by the RO on September 28, 2007.  The 
Veteran initially filed a claim for service connection for PTSD 
in August 2005.  The RO denied service connection for PTSD in an 
April 2006 rating decision.  In the same month, the Veteran was 
notified of this rating decision and apprised him of his 
procedural and appellate rights; however, he did not initiate an 
appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2010).
 
On September 28, 2007, the RO received from the Veteran an 
informal claim, VA Form 21-4138, to reopen the previously denied 
claim for service connection for PTSD.  In an April 2008 rating 
decision, the RO reopened the claim and granted service 
connection for, inter alia, PTSD.  A 30 percent disability rating 
was assigned.  The RO established an effective date of September 
28, 2007, the date of receipt of the claim to reopen.  See 38 
U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The 
grant of service connection was based on an April 2008 VA 
examination that indicated that the Veteran has PTSD related to 
in-service stressors he experienced.  In June 2008, the Veteran 
filed an NOD with the effective date assigned for his PTSD. As 
discussed earlier, while the Veteran failed to perfect an appeal 
of this issue in his February 2009 VA Form 9, the Board deems the 
appeal regarding this issue to have been perfected.  See Percy, 
23 Vet. App. at 37.  The appeal has now reached the Board.

The Veteran asserts that he is entitled to the award of service 
connection for PTSD prior to September 28, 2007.  He argues that 
he was an in-house resident for a PTSD treatment program for 
approximately six weeks after the initial April 2006 denial of 
his claim for service connection for PTSD.  See Decision Review 
Officer Informal Conference Report dated in December 2009.

Evidence of record shows that the Veteran was discharged from 
service in June 2004.  As already noted, he initially filed a 
claim for, inter alia, service connection for PTSD in August 
2005.  The RO denied service connection for PTSD in an April 2006 
rating decision.  Evidence also shows that, subsequent to the 
April 2006 rating decision denying the Veteran's claim, the 
Veteran did not file a claim to reopen service connection for 
PTSD until September 2007.  

With regard to the above April 2006 rating decision, the Veteran 
was given notice of the denial with his procedural and appellate 
rights at his address of record, but he did not initiate any 
appeals.  There was no indication that the letters were returned 
or were not received by the Veteran.  Therefore, the April 2006 
rating decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 
20.302, 20.1100. 

Consequently, the denial of his claim in the April 2006 rating 
decision represents the last prior final adjudication of his 
service connection claim.  See Juarez v. Peake, 21 Vet. App. 537, 
539-40 (2008).  Here, the Board has determined the April 2006 
rating decision to be final on the date it was issued.  See 38 
C.F.R. § 20.1100. Finality determinations contained within that 
decision or within other prior decisions that found that a denial 
of a claim of service connection for PTSD was final can only be 
addressed through a claim of CUE as to those decisions.  See 38 
U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.  For the 
Board to address such finality determinations without a claim of 
CUE before it would be ultra vires. See Juarez, supra.  Further, 
as noted above, there has been no allegation or evidence of CUE 
in the final rating decision.  38 C.F.R. §3.105(a); Flash, 8 Vet. 
App. at 340.

As such, in order for the Veteran to be entitled to an earlier 
effective date, the Board must determine whether the claims 
folder contains any prior informal claim for benefits for service 
connection for PTSD between the period of the final April 2006 
rating decision until the currently assigned September 28, 2007, 
effective date.  38 C.F.R. §§ 3.1(p), 3.155(a).  In the present 
case, the Board sees no submission by the Veteran or his 
representative of a statement or other documents that might 
constitute an informal claim for benefits for service connection 
for PTSD.  

Therefore, for purposes of determining the effective date of the 
award of service connection, the April 2006 rating decision is 
considered final, followed by the receipt by the RO of a 
subsequent claim to reopen service connection for PTSD on 
September 28, 2007.  In this regard, the law is clear - if there 
is a prior final denial of the benefit sought, the effective date 
for an award of service connection cannot be earlier than the 
subsequent claim to reopen, which, in this case, is September 28, 
2007.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears, 
supra, 16 Vet. App. at 246-50; Flash, supra, 8 Vet. App. 332.

Accordingly, in conclusion, an effective date earlier than 
September 28, 2007, for the award of service connection for PTSD 
and the assignment of a 30 percent disability rating is not 
warranted.  38 U.S.C.A. § 5110.


ORDER

An initial compensable disability rating for bilateral hearing 
loss is denied.

An initial disability rating of 50 percent, but no higher, for 
PTSD is granted, subject to the laws and regulations governing 
the award of monetary benefits.

An effective date prior to September 28, 2007, for the award of 
service connection for PTSD is denied.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review of the issues of 
entitlement to service connection for a cervical spine disorder 
and entitlement to a TDIU.

Regarding the Veteran's claim of entitlement to service 
connection for a cervical spine disorder, the Board finds that a 
VA examination is needed to determine the etiology.  In this 
regard, in disability compensation (service connection) claims, 
VA must provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

While the Veteran's service treatment records show no complaints 
of, or treatment for, a cervical spine disorder or symptomatology 
thereof, the Veteran has asserted that he injured his upper back 
and neck during active duty as a result of constant heavy-lifting 
of supplies.  He also submitted buddy statements asserting the 
same.  See buddy statements dated in October 2007, February 2009; 
NOD dated in June 2008; VA Form 9 dated in February 2009; and 
statements from the Veteran 
In this regard, the Veteran is competent to report symptoms that 
he experienced and injuries that he sustained during service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, such 
contention is consistent with the places, types, and 
circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a).  Therefore, the Board finds that there is competent 
and credible evidence of the Veteran's experiences during 
service, and such evidence should be taken into account in a 
claim for service connection.
  
After service, VA treatment records show that the Veteran was 
provided a magnetic resonance imaging (MRI) study of his cervical 
spine in July 2007, and that the MRI showed degenerative disc 
disease at the C4-5 level, without evidence of cord or root 
compression.  Also in July 2007, an X-ray taken of the cervical 
spine showed mild degenerative changes at the mid-cervical spine.  
The X-ray report indicated that these changes "are probably 
related to remote injury."  Furthermore, VA treatment records 
reveal consistent complaints of neck and back pain.  The Veteran 
also has consistently reported that he has suffered from such 
pain since service.

In light of the foregoing, the Board finds that further 
development is needed in order to make a decision in this case, 
to include a medical examination and opinion to determine the 
etiology of the cervical spine disorder.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Pertinent to the Veteran's TDIU claim, as noted in the 
Introduction, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a TDIU will be considered part and parcel of 
the claim for benefits for the underlying disability.  Rice, 22 
Vet. App. at 453-54.  Here, the evidence suggests that the 
Veteran is unemployed due, at least in part, to symptoms of his 
service-connected PTSD.  In this regard, the record reveals that 
the Veteran has worked intermittently during the appeal period 
and that he has left various places of employment as he was 
unmotivated, irritable, and had difficulty getting along with 
others.  Accordingly, the issue of entitlement to a TDIU has been 
raised by the evidence of record in this case.  While the Board 
has jurisdiction over such issue as part and parcel of the 
Veteran's initial rating claim, further development is necessary 
for a fair adjudication of the TDIU aspect of such claim.  

Upon remand, the RO/AMC should conduct all appropriate 
development, to include affording the Veteran proper notice under 
the VCAA, obtaining any pertinent treatment records and his VA 
vocational rehabilitation folder, and affording him a VA 
examination so as to determine the effect his service-connected 
disabilities, to specifically include his PTSD, has on his 
employability.  After all appropriate development has been 
completed, the appellant's TDIU claim should be adjudicated based 
on all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
TDIU claim, to include the evidence and 
information necessary to establish an 
effective date in accordance with 
Dingess/Hartman, supra.

2.  Request that the appellant identify any 
outstanding VA or private treatment records 
pertaining to his service-connected 
disabilities.  After securing any necessary 
authorization from him, obtain copies of any 
records the appellant identifies, to include 
any outstanding VA treatment records from the 
Memphis, Tennessee, VA Medical Center dated 
from January 2010 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Obtain and associate the Veteran's VA 
vocational rehabilitation folder with the 
claims file.

4.  After the above development has been 
completed and all outstanding treatment 
records have been associated with the claims 
file, the Veteran should be afforded an 
examination with an appropriate medical 
professional to obtain an opinion regarding 
the effect(s) of his service-connected 
disabilities, to include his PTSD, has on his 
employability.  The entire claims file and a 
copy of this remand should be made available 
to the examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner should be requested 
to render an opinion as to whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a result 
of his service-connected disabilities, to 
include his PTSD, taking into consideration 
his level of education, special training, and 
previous work experience, but not his age or 
any impairment caused by nonservice-connected 
disabilities.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of both the lay 
and medical evidence of record.  

5.  After the above development has been 
completed and all outstanding treatment 
records have been associated with the claims 
file, the Veteran should be afforded an 
examination with an appropriate medical 
professional to ascertain whether any current 
cervical spine disorder is related to 
service.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment.   

The examination should include any necessary 
diagnostic testing or evaluation.  Based on a 
physical examination and comprehensive review 
of the claims file, the examiner is asked to 
indicate: 

(a) whether the Veteran currently has any 
cervical spine disorder, including 
degenerative disc disease; and 

(b) if so, whether it is at least as likely 
as not (50 percent or more probable) any such 
disorder the Veteran has is associated with 
his active duty, during which time he 
reportedly did a lot of heavy lifting.  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his cervical spine disorder, and 
the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

6.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


